Citation Nr: 1821818	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  10-18 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for heart disease, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1964 to June 1966.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (CAVC).  The case was originally before the Board on appeal from a May 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2014, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In July 2014 and December 2015, the Board remanded the matter for additional development.

A November 2016 Board decision denied the Veteran's claim for service connection for heart disease.  He appealed the Board's decision to the CAVC.  In December 2017, the CAVC issued an order vacating the Board's decision with respect (only) to the issue listed above and remanding the matter to the Board for further action consistent with a December 2017 Joint Motion for Partial Remand by the parties.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the December 2017 Joint Motion for Partial Remand, the parties stipulated that remand is warranted for the Board to obtain an adequate medical examination and opinion, based on accurate factual history and with adequate supporting rationale, addressing whether the Veteran's heart diagnoses are more likely than not related to his exposure to herbicide agents in service (whether direct service connection is warranted).  The parties agreed that the opinions offered by the October 2014 VA examiner and the March 2016 and April 2016 addendum opinions included insufficient rationale, noting that mere citation to the National Academy of Sciences (NAS) Veterans and Agent Orange: Update 2012, without further analysis of the studies underlying the report or the particular facts of the Veteran's case, is inadequate.  The parties also noted that a report of the cardiac catheterization cited in rationale by the 2014/2016 VA examiner is not in the record.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify when and where he underwent cardiac catheterization procedures and asking the provider of the April 2016 addendum VA medical advisory opinion to identify the source of the reference to a cardiac catheterization that was negative for ischemic heart disease and arrange for exhaustive development to secure for the record complete clinical records of all cardiac catheterizations the Veteran has undergone.  If any the records of any such procedure cannot be located it must be so noted, with explanation (i.e., the records were irretrievably lost or destroyed).

2. The AOJ should then arrange for the Veteran to be examined by an appropriate physician (here that would be an internist or cardiologist) to determine the nature and likely etiology of his cardiac pathology.  The entire record must be reviewed by the examiner in conjunction with the examination, and specifically the discussion on pages 2, 3, and 4 of the Joint Motion for Partial Remand.  Any tests or studies deemed necessary should be completed and all findings should be reported in detail.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

a)  Please identify (by clinical diagnosis) each heart disability entity found, specifically indicating whether the diagnosed entity qualifies as an ischemic heart disease, and if not, why not (the diagnosis should account for all pathology found on diagnostic studies).

b)  As to each heart disability entity diagnosed (regardless of whether it qualifies as an ischemic heart disease), please indicate whether it is at least as likely as not (a 50% or better probability) that it is etiologically related to the Veteran's service, and specifically as due to exposure to Agent Orange therein.

Please explain the rationale for all opinions.  The examiner is asked to specifically comment on any pertinent medical literature submitted for the record, and the statements/reports by the Veteran's private providers.

2.  The AOJ should then review the record, and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the CAVC for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

